Citation Nr: 0814798	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for chronic bronchitis, 
claimed as emphysema.

3.  Entitlement to service connection for residuals of a 
nasal fracture.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a chronic lower 
back condition.

6.  Entitlement to service connection for ulcers.

7.  Entitlement to service connection for dizziness.

8.  Entitlement to service connection for sleep disturbances.




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied the benefits sought on 
appeal.

The veteran requested a hearing before the Board to be held 
at his local RO and a hearing with a Decision Review Officer 
(DRO).  See VA Form 9 received in April 2006.   The DRO 
hearing was scheduled for June 2006.  The veteran failed to 
appear.  Notice was sent to the address of record and the 
regularity of the mail is presumed.  As such, the DRO hearing 
request is deemed withdrawn.  

In a January 2007 VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran requested a 
video conference in lieu of a Travel Board hearing.  The 
video conference was scheduled before the Board in April 
2007.  Again, the veteran failed to appear.  The notice of 
hearing was also sent to the address of record and the 
regularity of the mail is again presumed.  Thus, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d).




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Hepatitis C was not incurred during the veteran's active 
military service.

3.  Chronic bronchitis was not incurred during the veteran's 
active military service.

4.  Residuals of a nasal fracture were not incurred during 
the veteran's active military service.

5.  Headaches were not incurred during the veteran's active 
military service.

6.  A chronic lower back condition was not incurred during 
the veteran's active military service.  Degenerative changes 
of L5-S1 did not manifest in the year following separation 
from said service.

7.  Ulcers were not incurred during the veteran's active 
military service nor did they manifest in the year following 
separation from said service.

8.  Complaints of dizziness attributed to positional 
orthostasis were not incurred during the veteran's active 
military service.

9.  The veteran has not been diagnosed with a disabling 
condition causing sleep impairment.  The claimed 'sleep 
disturbance' is not a disease or disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for Hepatitis C are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for the establishment of service connection 
for chronic bronchitis, claimed as emphysema, are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

3.  The criteria for the establishment of service connection 
for residuals of a nasal fracture are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  The criteria for the establishment of service connection 
for headaches are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  The criteria for the establishment of service connection 
for a chronic lower back condition, to include degenerative 
changes of L5-S1, are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

6.  The criteria for the establishment of service connection 
for ulcers are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

7.  The criteria for the establishment of service connection 
for dizziness are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

8.  The criteria for the establishment of service connection 
for sleep disturbances are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a June 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  The veteran was 
notified of the evidence necessary to establish a disability 
rating and effective date in March 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service VA and 
private treatment records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis and/or ulcers, 
become manifest to a degree of at least 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
service medical records; and the post service VA and private 
treatment records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Hepatitis C 

The veteran contends that he has Hepatitis C as a result of 
military service.  He simply contends that Hepatitis C was 
from Fort Bragg.  He provided no further information as to 
incurrence or onset.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this regard, the veteran's service medical records are 
wholly devoid of complaints, treatment, or a diagnosis of 
Hepatitis C.  There was no indication the veteran had any of 
the known risk factors associated with Hepatitis C.  His DD-
214 indicates his military occupational specialty was an 
ammunition helper.  The Board notes the veteran's August 1970 
pre-induction report of medical examination revealed he had a 
tatoo on his left forearm.

Post-service, private medical records from William W. Backus 
Hospital and Lawrence and Memorial Hospital show the veteran 
was diagnosed with alcohol hepatitis.  There was no diagnosis 
of Hepatitis C.

VA outpatient treatment records dated in April 2004 contain a 
past medical history of Hepatitis C.  Records dated in 
December 2004 contain objective evidence that the veteran had 
Hepatitis C with positive antibodies.  VA treatment providers 
noted the veteran admitted to intravenous drug use in the 
past.  An entry dated in January 2005 reveals the veteran was 
diagnosed with hepatitis secondary to alcohol and Hepatitis 
C.  

Despite evidence of a current diagnosis of Hepatitis C there 
is no evidence of record to substantiate the critical second 
and third components of the Hickson inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of Hepatitis C during the veteran's active 
duty service.  Further, post-service treatment records 
document a history of IV drug and alcohol abuse.

Moreover, it appears there is a 32-year evidentiary gap in 
this case between the veteran's active service and the 
earliest objective medical evidence of Hepatitis C in 
December 2004.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or disease 
was incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that Hepatitis C was the result of 
military service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of Hepatitis C, between the period of active 
military service and the objective diagnosis in 2004 is 
itself evidence which tends to show that Hepatitis C did not 
have its onset in service or for many years thereafter.

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because requirements in subsections (B) or (C) are not met 
with regard to the claim for service connection for Hepatitis 
C, it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  

While the veteran contends that Hepatitis C has been present 
since his period of active military service and related 
thereto, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

Chronic Bronchitis

The veteran contends that he has chronic bronchitis, claimed 
as emphysema, as a result of military service.  Specifically, 
he contends that his bronchitis is from being outside in the 
cold on duty at Fort Bragg.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this regard, service medical records dated in January 1971 
show the veteran complained of chest pain.  The lungs were 
clear and chest x-rays were negative.  The veteran was 
diagnosed with psychosomatic pains.  There was an additional 
complaint of chest pain in February 1971 with no resulting 
diagnosis.  Chest x-rays were again normal and the lung 
fields were clear.  The veteran was found fit to return to 
duty.   

The mere fact that the veteran complained of chest pains is 
not enough to establish that chronic bronchitis manifested 
during service.  38 C.F.R. § 3.303(b).  The veteran's service 
medical records were wholly devoid of complaints, treatment, 
or a diagnosis of chronic bronchitis.  The December 1971 
separation examination was negative.  

Post-service, it appears the veteran was first diagnosed with 
chronic bronchitis in 1994, some 22 years after his 
separation from active duty service.  Records from William W. 
Backus Hospital contain a January 1994 chest x-ray which 
showed chronic bronchitis.  Thereafter, chest x-rays were 
negative in July 1994, September 1994, February 1995, April 
1997, March 1999, and February 2002.  A January 2003 chest 
computerized tomography (CT) taken at the Lawrence and 
Memorial Hospital was also negative.  

VA outpatient treatment records dated in May 2004 note a 
history of asthma.  VA treatment providers indicated the 
veteran was a 50 pack per year smoker.  An entry dated in 
July 2004 noted a history of chronic bronchitis.  In November 
2004, the veteran was thought to have questionable asthma.  
In December 2004, VA treatment providers attributed chronic 
bronchitis to tobacco use.  The veteran was diagnosed with 
chronic obstructive pulmonary disease (COPD) secondary to 
tobacco use in February 2005.

Despite evidence of current diagnoses of chronic bronchitis, 
questionable asthma, and COPD, there is no evidence of record 
to substantiate the critical second and third components of 
the Hickson inquiry, as enumerated above.   The service 
medical records do not support a finding of chronic 
bronchitis during the veteran's active duty service.  
Further, post-service VA treatment records attribute chronic 
bronchitis to the veteran's tobacco use.

Moreover, it appears there is a 22-year evidentiary gap in 
this case between the veteran's active service and the 
earliest objective medical evidence of chronic bronchitis in 
January 1994.  The Board notes that the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that chronic bronchitis was the 
result of complaints of chest pain during military service 
which in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey, 12 Vet. App. at  74.  
Therefore, the lack of any objective evidence of chronic 
bronchitis between the period of active military service and 
the diagnosis in 1994 is itself evidence which tends to show 
that chronic bronchitis did not have its onset in service or 
for many years thereafter.

Finally, because there is no evidence of chronic bronchitis 
in service or a continuity of symptomatology thereafter or 
any indication that the claimed chronic bronchitis may be 
associated with service and recent evidence of record that 
the veteran's respiratory condition is due to tobacco use, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

While the veteran contends that chronic bronchitis has been 
present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu,  2 Vet. App. 
at 494-95. In reaching the conclusions above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 
F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  

Residuals of a Nasal Fracture

The veteran contends that he has residuals of a nasal 
fracture as a result of military service.  Specifically, he 
contends that he was hit in the nose by his drill sergeant.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this regard, contrary to the veteran's assertions, his 
service medical records are wholly devoid of complaints, 
treatment, or diagnoses of a nasal fracture.  An entry dated 
in February 1971 showed the veteran had a laceration to the 
right eyebrow which was debrided and required three sutures; 
however, there was no indication the veteran sustained a 
nasal fracture.  The December 1971 separation examination was 
similarly negative.

Post-service, records dated in January 2003 from Lawrence and 
Memorial Hospital show the veteran was treated when he fell 
off a roof.  A head CT showed a nasal fracture, which the 
providers felt was an old fracture.  There was no indication 
when the fracture was sustained.  The Board would note the 
record is replete with treatment for injuries sustained in 
post-service falls as a result of alcohol abuse. 

VA treatment records dated in July 2004 show the veteran 
complained of nasal congestion since his late teens when he 
sustained a nasal fracture in a fight.  The veteran was 
diagnosed with a significant septal deformity.  As noted 
above, the veteran's service medical records were negative 
for objective evidence of a nasal fracture.

Despite current radiographic evidence of an old nasal 
fracture, there is no evidence of record to substantiate the 
critical second and third components of the Hickson inquiry, 
as enumerated above.  The service medical records do not 
support a finding of nasal fracture during the veteran's 
active duty service.  

Further, the nasal fracture was first noted in 2003, a 31-
year evidentiary gap between the veteran's active service.  
While it is not evident when the fracture was sustained, it 
is clear from the service medical records that it was not 
during active duty.  The absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that a nasal fracture was the result of 
military service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey, 
12 Vet. App. at  74.  

Finally, because there is no evidence that the veteran 
suffered an event, injury, or disease in service or any 
indication that the claimed residuals of a nasal fracture may 
be associated with such, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 
Vet. App. at 517.  

While the veteran contends that residuals of a nasal fracture 
have been present since his period of active military service 
and related thereto, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu,  2 
Vet. App. at 494-95.  In reaching the conclusions above the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  

Headaches

The veteran contends that he has headaches as a result of 
military service.  Specifically, he contends that headaches 
are due to being hit in the face by his drill sergeant.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this regard, the veteran's service medical records are 
wholly devoid of complaints, treatment, or diagnoses of 
headaches.  Post-service, the veteran reported headaches in 
April 2004.  He informed treatment providers that he 
sustained a head injury with loss of consciousness in 1970.  
The veteran again complained of recurrent headaches in April 
2004, which he attributed to the use of his bifocal lenses.  

In May 2004, the veteran reported falling off a building one 
year prior and hitting his head.  He stated that since then 
he suffered from headaches.  A head CT showed no evidence of 
intracranial abnormality.  There was evidence of sinus 
disease.  Treatment notes dated in July 2004 and January 2005 
simply contain a history of headaches.  There was no 
indication that headaches had their onset in service or were 
due to being hit in the face.

Despite current complaints of headaches, there is no evidence 
of record to substantiate the critical second and third 
components of the Hickson inquiry, as enumerated above.  The 
service medical records do not support a finding of headaches 
during the veteran's active duty service.  

Further, the headaches were first noted in 2004, a 32-year 
evidentiary gap between the veteran's active service.  The 
absence of evidence constitutes negative evidence against the 
claim because it tends to disprove the claim that headaches 
were the result of military service which in turn resulted in 
a chronic disability or persistent symptoms thereafter.  See 
Forshey, 12 Vet. App. at  74.  

Finally, because there is no evidence that the veteran 
suffered an event, injury, or disease in service or any 
indication that the claimed headaches may be associated with 
such, it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

While the veteran contends that headaches have been present 
since his period of active military service and related 
thereto, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu,  2 Vet. App. at 494-
95.  In reaching the conclusions above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 
F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  

Chronic Lower Back Condition

The veteran contends that he has a chronic lower back 
condition as a result of military service.  Specifically, he 
contends that his back condition is from a fall at Fort 
Jackson.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

In this regard, the veteran's service medical records are 
wholly devoid of complaints, treatment, or diagnoses of a 
chronic lower back condition.  Post-service, the veteran was 
first diagnosed with minimal degenerative changes of L5-S1 
upon CT of the lumbosacral spine in August 1987, which is 
outside the one-year presumptive period for arthritis.  
38 C.F.R. §§ 3.307, 3.309.

Records from William W. Backus Hospital dated in July 1995 
show the veteran reported a 25 year history of back pain with 
sciatica, which would predate his military service.  VA 
treatment records show continued treatment for chronic low 
back pain, osteoarthritis, and degenerative joint disease 
(DJD).  

Treatment notes dated in May 2004 show the veteran reported 
falling off a roof 25 years prior and injuring his back.  An 
entry dated in July 2004 shows moderate DJD of the back.  The 
veteran informed treatment providers that he injured his back 
27 years prior in approximately 1977.  There was no 
indication the veteran sustained a chronic lower back 
condition as the result of service. 

Despite evidence of a current diagnosis of chronic low back 
pain with sciatica and degenerative changes at L5-S1, there 
is no evidence of record to substantiate the critical second 
and third components of the Hickson inquiry, as enumerated 
above.   The service medical records do not support a finding 
of a chronic lower back condition during the veteran's active 
duty service.  Further, post-service treatment records 
contain varying reports of the date of incurrence, to include 
both pre-and post-service.

Moreover, it appears there is a 15-year evidentiary gap in 
this case between the veteran's active service and the 
earliest objective medical evidence of degenerative changes 
of L5-S1 in 1987.  The Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that a lower back 
condition was the result of military service which in turn 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey, 12 Vet. App. at  74.  Therefore, 
the lack of any objective evidence of a chronic lower back 
condition between the period of active military service and 
the findings of degenerative changes of L5-S1 in 1987 is 
itself evidence which tends to show that a chronic lower back 
condition did not have its onset in service or for many years 
thereafter.

Finally, because there is no evidence that the veteran 
suffered an event, injury, or disease in service or any 
indication that the claimed chronic lower back condition may 
be associated with such and some evidence that the veteran 
sustained post-service injuries as a result of a fall off a 
roof, it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

While the veteran contends that a chronic lower back 
condition has been present since his period of active 
military service and related thereto, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu,  2 Vet. App. at 494-95.  In reaching the 
conclusions above the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57.  

Ulcers

The veteran contends that he has ulcers as a result of 
military service.  Specifically, he contends that his ulcers 
are due to stress in service.  Having carefully considered 
the veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this regard, the veteran's service medical records are 
wholly devoid of complaints, treatment, or diagnoses of 
ulcers.  There was some complaints of substernal 
"heartburn" in February 1971; however, the veteran denied 
any relation to eating, nausea, and vomiting.  No disease was 
found and the veteran was considered fit for duty.  The 
December 1971 separation examination was also negative.  

Post-service, the veteran was first diagnosed with a peptic 
ulcer in June 2002, which is outside the one-year presumptive 
period for ulcers.  38 C.F.R. §§ 3.307, 3.309.  Prior to that 
point, in May 1995, the veteran relayed a past medical 
history of ulcers; however, a March 1995 upper 
gastrointestinal study was negative.  Private and VA 
treatment records dated after 2002 simply note a history of 
ulcers.

Despite some evidence of a peptic ulcer, there is no evidence 
of record to substantiate the critical second and third 
components of the Hickson inquiry, as enumerated above.   The 
service medical records do not support a finding of a ulcers 
during the veteran's active duty service.  

Moreover, it appears there is a 30-year evidentiary gap in 
this case between the veteran's active service and the 
earliest diagnosis of a peptic ulcer in June 2002.  The Board 
notes that the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that an ulcer  was the result of military service which 
in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey, 12 Vet. App. at  74.  
Therefore, the lack of any objective evidence of an ulcer 
between the period of active military service and the 
findings in 2002 is itself evidence which tends to show that 
an ulcer did not have its onset in service or for many years 
thereafter.

Finally, because there is no evidence that the veteran 
suffered an event, injury, or disease in service or any 
indication that the claimed peptic ulcer may be associated 
with such, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. 
App. at 517.  

While the veteran contends that an ulcer has been present 
since his period of active military service and related 
thereto, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu,  2 Vet. App. at 494-
95.  In reaching the conclusions above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See
 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57.  



Dizziness

The veteran contends that he has dizziness as a result of 
military service.  Specifically, he contends that his 
condition is the result of being hit in the face by his drill 
sergeant and sustaining a nasal fracture.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this regard, the veteran's service medical records dated 
in January 1971 show the veteran complained of chest pain and 
occasional dizziness when he was running and at night.  The 
condition was felt to be psychosomatic.  As found earlier in 
the decision, the service medical records and evidence of 
record has failed to establish that the veteran sustained a 
nasal fracture during active military service.

The mere fact that the veteran complained of dizziness on one 
occasion during service is not enough to establish that a 
chronic condition manifested during service.  38 C.F.R. § 
3.303(b).  The veteran's service medical records are devoid 
of any further complaints of dizziness.  The December 1971 
separation examination was also negative.  

Post-service, the veteran first complained of dizziness in 
2004.  VA patient treatment records dated in May 2004 show 
the veteran relayed an onset of dizziness approximately one 
year prior.  A head CT taken in May 2004 revealed no evidence 
of an acute intracranial abnormality.  In December 2004, 
complaints of dizziness were attributed to positional 
orthostasis.  There was no indication that it was related to 
the veteran's active duty service.

Despite evidence of current complaints of dizziness, there is 
no evidence of record to substantiate the critical second and 
third components of the Hickson inquiry, as enumerated above.   
The service medical records do not support a finding of a 
chronic condition causing dizziness during the veteran's 
active duty service.  

Moreover, it appears there is a 32-year evidentiary gap in 
this case between the veteran's active service and the 
earliest complaints of dizziness in 2004.  The Board notes 
that the absence of evidence constitutes negative evidence 
against the claim because it tends to disprove the claim that 
dizziness was the result of military service which in turn 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey, 12 Vet. App. at  74.  Therefore, 
the lack of any objective evidence of a chronic condition 
causing dizziness between the period of active military 
service and the current complaints and diagnosis of 
positional orthostasis in 2004 is itself evidence which tends 
to show that a chronic condition causing dizziness did not 
have its onset in service or for many years thereafter.

Finally, because there is no evidence of chronic dizziness in 
service or a continuity of symptomatology thereafter or any 
indication that the claimed dizziness may be associated with 
service, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

While the veteran contends that dizziness has been present 
since his period of active military service and related 
thereto, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu,  2 Vet. App. at 494-
95. In reaching the conclusions above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57.  

Sleep Disturbances

The veteran contends that he has sleep disturbances as a 
result of military service.  Specifically, he contends that 
his condition is due to the stress of his active duty 
service, including basic training.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this regard, the veteran's service medical records are 
devoid of complaints, treatment, or diagnoses of sleep 
disturbances.  Post-service, the veteran first complained of 
difficulty sleeping in 2004.  VA patient treatment records 
dated in April 2004 show the veteran complained of "no 
sleep."  The veteran was prescribed Trazodone as needed for 
sleep in May 2004.  There was no indication that 'sleep 
disturbances' as claimed by the veteran were related to the 
veteran's active duty service.

Despite evidence of complaints of difficulty sleeping and/or 
no sleep, there is no evidence of record to substantiate the 
critical second and third components of the Hickson inquiry, 
as enumerated above.  The service medical records do not 
support a finding of sleep disturbances during the veteran's 
active duty service.  

Because there is no evidence that the veteran suffered an 
event, injury, or disease in service or any indication that 
the claimed sleep disturbances may be associated with such, 
it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

Finally, the Board notes that the law limits entitlement to 
compensation for diseases and injuries causing a disabling 
physical or mental limitation.  By "disability" is meant 
"an impairment in earnings capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see also Leopoldo v. Brown, 
4 Vet. App. 216, 219 (1993) (A "disability" is a disease, 
injury, or other physical or mental defect.").  In the 
instant case, there has been no showing that sleep 
disturbances are the result of a diagnosed disabling 
condition such that there has been impairment in the 
veteran's earning capacity.  

Because there is no evidence of a current disability, that 
the veteran suffered an event, injury, or disease in service 
or any indication that the claimed sleep disturbances may be 
associated with such, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. 
App. at 517.  

While the veteran contends that sleep disturbances have been 
present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu,  2 Vet. App. 
at 494-95. In reaching the conclusions above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 
F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  


ORDER

Entitlement to service connection for Hepatitis C is denied.

Entitlement to service connection for chronic bronchitis, 
claimed as emphysema, is denied.

Entitlement to service connection for residuals of a nasal 
fracture is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a chronic lower back 
condition is denied.

Entitlement to service connection for ulcers is denied.

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for sleep disturbances is 
denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


